Name: Council Regulation (EEC) No 3368/87 of 9 November 1987 amending Regulation (EEC) No 3643/85 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986
 Type: Regulation
 Subject Matter: means of agricultural production;  trade;  EU finance;  animal product
 Date Published: nan

 No L 321 /6 Official Journal of the European Communities 11 . 11 . 87 COUNCIL REGULATION (EEC) No 3368/87 of 9 November 1987 amending Regulation (EEC) No 3643/85 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 3643/85 (5) enables the said countries to export to the Community certain quantities of relevant products on terms similar to those agreed for the third countries having already concluded voluntary restraint agreements ; Whereas the Community has just concluded a voluntary restraint agreement with the German Democratic Republic ; whereas Regulation (EEC) No 3643/85 should therefore be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 1837/80 , of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (3), as last amended by Regula ­ tion (EEC) No 794/87 (4), established arrangements for trade with third countries in this sector ; Whereas the Community has concluded voluntary restraint agreements with the great majority of third coun ­ tries exporting sheepmeat and goatmeat products ; Whereas, pending the conclusion of voluntary restraint agreements with the other third countries traditionally exporting to the Community, Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 3643/85 is hereby replaced by the following : ' 1 . The import levy applicable to the following products shall be limited to a maximum of 10 % ad valorem, subject to annual quantitative limits expressed in tonnes of carcase equivalent for each third country concerned and by category : CCT heading No Description Third country concerned and quantity Chile Other third countries (a) 01.04 Live sheep and goats : B. Other (b) 0 50 02.01 Meat and edible offal of the animal falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : IV. Of sheep or goats : (a) Fresh or chilled (b) Frozen 0 1 490 100 200 (c) (a) Excluding Argentina, Australia, Austria, Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Iceland , New Zealand , Poland, Romania, Uruguay and Yugoslavia. (b) The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0,47 for products falling within subheading 01.04 B of the Common Customs Tariff. (c) Of which 100 tonnes shall be reserved for Greenland.' (') OJ No C 189, 18 . 7 . 1987, p. 5 . (2) Opinion delivered on 16 October 1987 (not yet published in the Official Journal). (3) OJ No L 183 , 16 . 7 . 1980, p. 1 . H OJ No L 79 , 21 . 3 . 1987, p. 3 . (5) OJ No L 348 , 24 . 12 . 1985, p . 2 . 11 . 11 . 87 Official Journal of the European Communities No L 321 /7 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1987 . For the Council The President B. HAAKONSEN